Name: Council Decision (EU) 2019/668 of 15 April 2019 on the position to be taken on behalf of the European Union at the ninth meeting of the Conference of the Parties as regards the listing of certain chemicals in Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade
 Type: Decision
 Subject Matter: health;  trade;  environmental policy;  means of agricultural production;  international affairs;  international trade;  deterioration of the environment;  chemistry
 Date Published: 2019-04-29

 29.4.2019 EN Official Journal of the European Union L 113/4 COUNCIL DECISION (EU) 2019/668 of 15 April 2019 on the position to be taken on behalf of the European Union at the ninth meeting of the Conference of the Parties as regards the listing of certain chemicals in Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 192(1) and 207(3) and the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade (the Convention) entered into force on 24 February 2004 and was concluded by the Union by means of Council Decision 2006/730/EC (1). (2) Regulation (EU) No 649/2012 of the European Parliament and of the Council (2) implements the Convention within the Union. (3) In accordance with Article 7 of the Convention, the Conference of the Parties may list chemicals in Annex III to the Convention following the Chemical Review Committee's recommendation. (4) In order to ensure that importing Parties benefit from the protection offered by the Convention and since all relevant criteria under the Convention are met, it is necessary and appropriate to support the Chemical Review Committee's recommendation as regards the listing in Annex III to the Convention of: acetochlor; carbosulfan; chrysotile asbestos; fenthion (ultra low volume (ULV) formulations at or above 640 g active ingredient/L); hexabromocyclododecane; phorate; and liquid formulations (emulsifiable concentrate and soluble concentrate) containing paraquat dichloride at or above 276 g/L, corresponding to paraquat ion at or above 200 g/L. Moreover, those chemicals are already banned or severely restricted in the Union and are therefore subject to export requirements pursuant to Regulation (EU) No 649/2012 that go beyond what is required under the Convention. (5) At its ninth meeting, the Conference of the Parties is expected to decide whether to list those chemicals in Annex III to the Convention. (6) It is appropriate to establish the position to be taken on the Union's behalf at the ninth meeting of the Conference of the Parties concerning the listing of certain chemicals in Annex III to the Convention as that listing will be binding on the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf at the ninth meeting of the Conference of the Parties to the Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade (the Convention) shall be in support of listing in Annex III to the Convention: acetochlor; carbosulfan; chrysotile asbestos; fenthion (ultra low volume (ULV) formulations at or above 640 g active ingredient/L); hexabromocyclododecane; phorate; and liquid formulations (emulsifiable concentrate and soluble concentrate) containing paraquat dichloride at or above 276 g/L, corresponding to paraquat ion at or above 200 g/L. Article 2 Minor changes to the position referred to in Article 1 may be agreed to, in the light of developments at the ninth meeting of the Conference of the Parties, by representatives of the Union, in consultation with Member States, during on-the-spot coordination meetings, without a further decision of the Council. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) Council Decision 2006/730/EC of 25 September 2006 on the conclusion, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (OJ L 299, 28.10.2006, p. 23). (2) Regulation (EU) No 649/2012 of the European Parliament and the Council of 4 July 2012 concerning the export and import of hazardous chemicals (OJ L 201, 27.7.2012, p. 60).